Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “perform one-side detection under a condition that one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector exceeds the first value within the first time period, and the other one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector does not exceed the first value within the first time period voltage values of signals output to a first terminal and a second terminal as the predetermined terminal, the second terminal being provided on a side opposite to the first terminal.” in combination with other recited elements in independent claim 1.     

3.      KAINO (U.S. Patent Application Pub. No: 20110204850 A1), the closest prior art of record, teaches detecting voltage values of a rechargeable battery  and determination is made whether each of the detected voltage values exceeds a predetermined voltage value. KAINO discloses number of determination times is counted such that the detected voltage value exceeding the predetermined voltage value is determined. KAINO suggests a target value is reduced if the counted number of determination time does not exceed a predetermined number, where the rechargeable battery charges at constant current and constant voltage based on the target value. However, KAINO doesn’t teach “perform one-side detection under a condition that one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector exceeds the first value within the first time period, and the other one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector does not exceed the first value within the first time period voltage values of signals output to a first terminal and a second terminal as the predetermined terminal, the second terminal being provided on a side opposite to the first terminal.” 

4.      Suzuki (U.S. Patent Application Pub. No: 20090267609 A1) prior art teaches a battery connection detecting device has a voltage detecting unit that detects the voltage value of a connecting unit connected to battery. Suzuki discloses  a switching unit  switches the supply of charging power to the battery based on the detected voltage value. Suzuki suggests a connection detecting unit compares predetermined voltage value with the detected voltage value before and after switching the supply of the charging power, to detect whether the battery is connected to the connecting unit. However, Suzuki doesn’t teach “perform one-side detection under a condition that one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector exceeds the first value within the first time period, and the other one of the voltage value of the connection detection signals of the first terminal or the second terminal of the connector does not exceed the first value within the first time period voltage values of signals output to a first terminal and a second terminal as the predetermined terminal, the second terminal being provided on a side opposite to the first terminal.” 

5.      Independent claims 13 and 14 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.  

6.       Dependent claims 2-12 and 15-20  recites limitations similar to those noted above for independent claims 1,13 and 14 are considered allowable for the same reasons noted above for claims 1,13 and 14.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                        Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         ISHIKAWA (US Patent Application Pub. No: 20160233815 A1) teaches a device has an arithmetic processing unit including an overcurrent detection processing unit to determine an overcurrent state and stop drive of a brushless direct current (DC) motor if a voltage value exceeds a reference voltage value in a comparison result. ISHIKAWA discloses the processing unit includes first terminal to receive input of the voltage value and repeatedly output an operation confirmation signal to a comparison unit at predetermined timings and an operation confirmation processing unit to determine a state of a second terminal based on output timing of the signal.

          Sugie (US Patent Application Pub. No: 20130314020 A1) teaches a bridge output circuit includes an output terminal, a high side transistor, a low side transistor, a high side driver for controlling a gate voltage of the high side transistor, a low side driver for controlling a gate voltage of the low side transistor, and a controller for controlling the high side and low side drivers. Sugie discloses the low side driver includes a first current source, a second current source, and a first assist circuit. Sugie suggests the controller is configured to control the turning-on and turning-off states of the first current source, the second current source and the first assist circuit.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181